 1   Michael C. Wenzel, State Bar No. 215388
     Jashoda K. Kashyap, State Bar No. 295391
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
 6   Attorneys for Defendant
     COUNTY OF ALAMEDA and
 7
     JOHN PAUL WILLIAMS
 8

 9
                                      UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
     PAMELA SAUCER BILBO,                               Case No. 3:17-cv-00932-JST
12
            Plaintiff,                                  STIPULATION AND [PROPOSED] ORDER FOR
13                                                      DISMISSAL WITH PREJUDICE
14   v.

15   COUNTY OF ALAMEDA, CALIFORNIA,
     CITY OF OAKLAND, CALIFORNIA,
16   INSPECTOR JOHN P. WILLIAMS, and DOES
     1-25,
17

18          Defendants.

19                                                      Hon. Jon S. Tigar

20
            IT IS HEREBY STIPULATED by the parties hereto, by and through themselves and their
21
     undersigned counsel, that the above-captioned action be dismissed with prejudice in its entirety as to all
22
     defendants, each side to bear its/his/her own fees and costs, pursuant to FRCP 41(a)(1)(A)(ii).
23
            IT IS SO STIPULATED.
24

25
     Dated: December 10, 2018                           By:        /s/ Pamela Saucer Bilbo
26                                                            Pamela Saucer Bilbo
                                                              Plaintiff Pro Per
27

28
                                                         1
     STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Bilbo v. County of Alameda et al., Case No. 3:17-cv-00932-JST
 1   Dated: December 10, 2018                          BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 2

 3
                                                       By:        /s/ Michael C. Wenzel
 4                                                           Michael C. Wenzel
                                                             Jashoda K. Kashyap
 5                                                           Attorneys for Defendants
                                                             COUNTY OF ALAMEDA AND JP WILLIAMS
 6

 7                                        ATTORNEY ATTESTATION
 8          I hereby attest that I have on file all holograph signatures for any signatures indicated by a
 9   conformed signature (“/s/”) within this E-filed document or have been authorized by plaintiff to show his
10   signature on this document as /s/.
11

12   Dated: December 10, 2018                         By:        /s/ Michael C. Wenzel
                                                             Michael C. Wenzel
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
     STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Bilbo v. County of Alameda et al., Case No. 3:17-cv-00932-JST
 1                                               [PROPOSED] ORDER

 2          Pursuant to stipulation of Plaintiff Pamela Saucer Bilbo and Defendants County of Alameda and

 3   JP Williams, this Court dismisses the action of Pamela Saucer Bilbo v. County of Alameda et al. in its

 4   entirety as to all defendants with prejudice, with each party bearing that party’s own attorney’s fees and

 5   costs, pursuant to FRCP 41(a)(1)(A)(ii). The order to show cause, ECF No. 87, is terminated as moot.

 6

 7          IT IS SO ORDERED.

 8

 9
     Dated: December 10, 2018
10                                                               JON S. TIGAR
                                                                 United States District Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         3
     STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Bilbo v. County of Alameda et al., Case No. 3:17-cv-00932-JST
